EXHIBIT 10.1

 

 

 

 

 

 

AMENDED AND RESTATED REINSURANCE AGREEMENT

 

between

 

LINCOLN BENEFIT LIFE COMPANY
and

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

Dated as of April 1, 2014

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

 

 

 

Article I

DEFINITIONS

 

2

 

 

 

 

Article II

COVERAGE

 

11

 

 

 

 

Article III

ADMINISTRATION; GENERAL

 

12

 

 

 

 

Article IV

INITIAL REINSURANCE PREMIUM; ADDITIONAL CONSIDERATION;

 

 

 

 

 

 

 

NET SETTLEMENT

 

16

 

 

 

 

Article V

DURATION AND TERMINATION

 

19

 

 

 

 

Article VI

INSOLVENCY

 

20

 

 

 

 

Article VII

LICENSES; SECURITY

 

20

 

 

 

 

Article VIII

DAC TAXES

 

23

 

 

 

 

Article IX

ARBITRATION

 

24

 

 

 

 

Article X

INDEMNIFICATION; DISCLAIMER

 

25

 

 

 

 

Article XI

GENERAL PROVISIONS

 

27

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE A

-

CEDED REINSURANCE CONTRACTS

 

 

 

SCHEDULE B

-

SEPARATE ACCOUNTS

 

 

 

SCHEDULE C

-

MONTHLY REPORT

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

TRUST AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REINSURANCE AGREEMENT

 

 

This Amended and Restated Reinsurance Agreement, dated as of April 1, 2014 (this
“Agreement”), is made and entered into by and between Lincoln Benefit Life
Company, a Nebraska domiciled stock life insurance company (the “Company”), and
Allstate Life Insurance Company, an Illinois domiciled stock life insurance
company (the “Reinsurer”, and together with the Company, the “Parties”, and each
a “Party”).

 

WHEREAS, the Reinsurer owns 100% of the issued and outstanding capital stock of
the Company;

 

WHEREAS, the Reinsurer, Resolution Life Holdings, Inc., a corporation organized
under the laws of the State of Delaware (the “Buyer”), and Resolution Life L.P.,
solely for purposes of Section 5.25 and Article X thereto, a Bermuda limited
partnership, have entered into a Stock Purchase Agreement, dated as of July 17,
2013, as amended (the “Stock Purchase Agreement”), pursuant to which the
Reinsurer proposes to sell, and the Buyer proposes to purchase, 100% of the
issued and outstanding capital stock of the Company;

 

WHEREAS, the Stock Purchase Agreement provides, among other things, for the
Company and the Reinsurer to enter into this Agreement;

 

WHEREAS, the Reinsurer provides reinsurance coverage to the Company in
accordance with the terms of the following reinsurance agreements:  (i) a
coinsurance agreement between the Parties effective as of December 31, 2001
covering the Company’s general account liabilities for all policies and market
value adjustment annuities (the “General Account Reinsurance Agreement”), (ii) a
modified coinsurance agreement between the Parties effective as of December 31,
2001 covering the Company’s separate account liabilities for variable life
insurance policies (the “Variable Life Reinsurance Agreement”, and together with
the General Account Reinsurance Agreement, the “Subject Reinsurance Agreements”)
and (iii) a modified coinsurance agreement between the Parties effective as of
December 31, 2001 covering the Company’s separate account liabilities for
variable annuity policies (the “Variable Annuity Reinsurance Agreement”);

 

WHEREAS, the Company is also a party to a Reinsurance Agreement, effective
September 30, 2012 (the “Vermont Captive Reinsurance Agreement”), pursuant to
which the Company cedes to the Vermont Captive one hundred percent (100%) of the
policy benefits under specified universal life insurance policies written by the
Company with issue dates within the range set forth in the Vermont Captive
Reinsurance Agreement;

 

WHEREAS, prior to the closing of the transactions contemplated in the Stock
Purchase Agreement, the Company and the Reinsurer entered into a Partial
Commutation Agreement (the “Partial Commutation Agreement”) pursuant to which
the Company commuted from the Reinsurer certain of the business that was
previously ceded or retroceded to the Reinsurer under the Subject Reinsurance
Agreements;

 

WHEREAS, in connection with the Closing of the transactions contemplated in the
Stock Purchase Agreement, the Company and the Reinsurer desire to amend and
restate, in its entirety,

 

--------------------------------------------------------------------------------


 

the Variable Life Reinsurance Agreement with respect to the business of the
Company that was reinsured under the Variable Life Reinsurance Agreement and was
not commuted by the Company pursuant to the Partial Commutation Agreement;

 

WHEREAS, in connection with the Closing of the transactions contemplated in the
Stock Purchase Agreement, the Company and the Reinsurer desire to amend and
restate the General Account Reinsurance Agreement with respect to the portion of
the business of the Company that was reinsured under the General Account
Reinsurance Agreement and was not commuted by the Company pursuant to the
Partial Commutation Agreement, except for the Company’s variable annuity
policies reinsured pursuant to the General Account Reinsurance Agreement (which
variable annuity policies will continue to be reinsured by the Reinsurer
pursuant to the General Account Reinsurance Agreement with respect to all
general account liabilities associated with such variable annuity policies);

 

WHEREAS, the Variable Annuity Reinsurance Agreement shall remain in full force
and effect without amendment; and

 

WHEREAS, the Company wishes to appoint the Reinsurer to provide administrative
and other services with respect to the Reinsured Risks (as defined below), and
the Reinsurer, as Administrator, desires to provide such administrative services
and other services.

 

NOW, THEREFORE, the Company and the Reinsurer agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                        Definitions.  Any capitalized term used but
not defined herein, unless otherwise indicated, shall have the meaning set forth
in the Stock Purchase Agreement.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Administrative Services Agreement” means the Administrative Services Agreement
entered into between the Company and the Reinsurer as of the date hereof.

 

“Administrator” means the Reinsurer in its capacity as administrator under the
Administrative Services Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“ALIC Outward Reinsurance Contracts” means all reinsurance or coinsurance
treaties and agreements to which the Reinsurer is or becomes a party, as
retrocedent, and that relate to the retrocession by the Reinsurer of risks
assumed under this Agreement, including  (a) all reinsurance or coinsurance
treaties and agreements in force as of the date of this Agreement to which the
Reinsurer is a ceding party to and that relate to the LBL Contracts, (b) any
such treaty or agreement that is terminated or expired but under which the
Reinsurer may continue to receive benefits with respect to the LBL Contracts,
(c) any other new or replacement reinsurance or coinsurance treaties or
agreements covering the LBL Contracts that are entered into by the Reinsurer and
(d) any Alternative Reinsurance Arrangement.

 

2

--------------------------------------------------------------------------------


 

“Alternative Reinsurance Arrangement” shall have the meaning set forth in
Section 3.10(b).

 

“ARIAS” shall have the meaning set forth in Section 9.1.

 

“Bank Accounts” shall have the meaning set forth in Section 4.4.

 

“Captive” means ALIC Reinsurance Company, a South Carolina domiciled captive
insurance company.

 

“Captive Change of Control” means the occurrence of one or more of the following
events:  any Person other than TAC, one or more Affiliates of TAC or the
Reinsurer (whether or not then an Affiliate of TAC) acquires or assumes
(x) Control of the Captive, whether by merger, consolidation, stock acquisition
or otherwise (including the acquisition or assumption of the power to direct the
Captive’s management and policies by means of a management or services agreement
or other contractual arrangement) or (y) all or substantially all of the assets
or Liabilities of the Captive by reinsurance (whether indemnity or assumption)
or otherwise; provided, however, that the acquisition of Control of TAC by any
Person shall not constitute a Change in Control.  Notwithstanding the foregoing,
no Captive Change in Control shall be deemed to occur if TAC provides a
guarantee for the benefit of the Company, on terms reasonably satisfactory to
the Company, of all obligations of the Captive to the Reinsurer that are
assigned to the Company in accordance with the terms of the definition of
Required Balance.

 

“Ceded Reinsurance Contracts” means (a) all reinsurance or coinsurance treaties
and agreements in force as of the date of this Agreement to which the Company is
a ceding party and that relate to the LBL Contracts, (b) any such treaty or
agreement that is terminated or expired but under which the Company may continue
to receive benefits with respect to the LBL Contracts, and (c) any other new or
replacement reinsurance or coinsurance treaties or agreements covering the LBL
Contracts that are entered into by the Reinsurer on behalf of the Company as
Administrator under the Administrative Services Agreement, including with
respect to subclauses (a), (b) and (c) above, the Vermont Captive Reinsurance
Agreement and those treaties and agreements set forth on Schedule A.

 

“Change in Control” means the occurrence of one or more of the following
events:  any Person other than TAC or one or more Affiliates of TAC acquires or
assumes (x) Control of the Reinsurer, whether by merger, consolidation, stock
acquisition or otherwise (including the acquisition or assumption of the power
to direct the Reinsurer’s management and policies by means of a management or
services agreement or other contractual arrangement) or (y) all or substantially
all of the assets or Liabilities of the Reinsurer by reinsurance (whether
indemnity or assumption) or otherwise; provided, however, that the acquisition
of Control of TAC by any Person shall not constitute a Change in Control. 
Notwithstanding the foregoing, no Change in Control shall be deemed to occur if
TAC provides a guarantee for the benefit of the Company of all Reinsured Risks
and all obligations of the Reinsurer hereunder on terms reasonably satisfactory
to the Company.

 

3

--------------------------------------------------------------------------------


 

“Commuted Business” means the business written by the Company that was reinsured
by the Reinsurer pursuant to the Subject Reinsurance Agreement and was commuted
by the Company pursuant to the Partial Commutation Agreement.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Extra Contractual Obligations” means all Extra Contractual Obligations
to the extent arising out of, resulting from or relating to any alleged or
actual act, error or omission after the Inception Date (including the failure of
the Company to perform any Retained Services for such term as defined in the
Administrative Services Agreement to the extent required thereunder), whether
intentional, in bad faith, reckless, grossly negligent, negligent or otherwise,
by the Company or any of its Affiliates, or any service providers engaged or
compensated by the Company or its Affiliates (other than the Reinsurer, any of
its Affiliates or any designee or subcontractor appointed by Administrator under
the Administrative Services Agreement), in each case unless such action was
directed by the Reinsurer in writing.

 

“Company Indemnified Persons” shall have the meaning set forth in Section 10.1.

 

“Contractholder” means the holder of any LBL Contract.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Designated Company Conversion Policies” shall have the meaning set forth in the
Administrative Services Agreement.

 

“Eligible Assets” shall have the meaning set forth in Section 7.4.

 

“Exclusive Producer” means any Producer that markets, sells or administers
business of the type written by the Reinsurer or any of its Affiliates
exclusively for or on behalf of the Reinsurer and its Affiliates,
notwithstanding whether such Producer also sells products of the type not
written by the Reinsurer or any of its Affiliates on behalf of third parties.

 

“Extra Contractual Obligation” means all Liabilities in respect of the LBL
Contracts (for the avoidance of doubt, other than Liabilities arising under the
express terms and conditions of the LBL Contracts), including Liabilities for
fines, penalties, Taxes, fees, forfeitures, compensatory, punitive, exemplary,
special, treble, bad faith, tort or any other form of damages, and legal fees
and expenses relating thereto, arising out of, resulting from or relating to any
alleged or actual act, error or omission, whether intentional, in bad faith,
reckless, grossly negligent, negligent or otherwise, in connection with (i) the
form, sale, marketing, underwriting, production, issuance, cancellation or
administration of the LBL Contracts, (ii) the investigation, defense, trial,
settlement or handling of claims, benefits, dividends or payments under or
relating to the LBL Contracts, or (iii) the failure to pay or the delay in
payment or errors in calculating or administering the payment of benefits,
claims, dividends or any other amounts due or alleged to be due under or in
connection with the LBL Contracts.

 

4

--------------------------------------------------------------------------------


 

“Fair Market Value” means (i) as to cash, the amount thereof; and (ii) as to an
asset other than cash, the amount at which such asset could be bought or sold in
a current transaction between willing parties other than in a forced or
liquidation sale.

 

“Fund” means any registered investment company in which a Separate Account
invests.

 

“General Account Liabilities” means the following Liabilities of the Company,
whether incurred before, at or after the Inception Date:  (a) all claims,
benefits, claim expenses, interest on claims or unearned premiums, interest on
policy funds, withdrawals, amounts payable for returns or refunds of premium
surrender amounts and other amounts payable under the terms of the LBL
Contracts; (b) all Liabilities arising out of changes to the terms and
conditions of the LBL Contracts mandated by Applicable Law or initiated by a
Contractholder pursuant to the terms of the applicable LBL Contracts; (c) all
expense allowances payable under the LBL Contracts and all experience refunds
that relate to the LBL Contracts (including under the Transamerica Reinsurance
Agreement); (d) all premium taxes due or accrued in respect of premiums paid,
deposits made or annuitizations occurring with respect to the LBL Contracts net
of premium tax credits to the extent arising out of assessments or charges
described in clause (e); (e) all assessments and similar charges with respect to
the LBL Contracts in connection with participation by the Company or the
Reinsurer, whether voluntary or involuntary, in any guaranty association
established or governed by any state or other jurisdiction, arising on account
of insolvencies, rehabilitations or similar proceedings occurring before, on or
after the Inception Date; (f) all commissions (including both fronted and trail
commissions), expense allowances, benefit credits, other compensation and other
servicing and administration fees payable with respect to the LBL Contracts to
or for the benefit of Producers; (g) all escheat and unclaimed property
Liabilities arising under the LBL Contracts; (h) all premiums and other amounts
payable under the Ceded Reinsurance Contracts in respect of the LBL Contracts;
and without duplication, (i) all expense reimbursement amounts payable to
Allstate Distributors, LLC by the Company under the Principal Underwriting
Agreement with respect to the LBL Contracts; in each of the cases of subclauses
(a) through (i) above, net of amounts actually collected under the Ceded
Reinsurance Contracts by or on behalf of the Company in respect of the LBL
Contracts.  For the avoidance of doubt, General Account Liabilities (A) exclude
the Separate Account Liabilities and the Company Extra Contractual Obligations,
and (B) include any general account fixed options under LBL Contracts.

 

“General Account Reinsurance Agreement” shall have the meaning set forth in the
Recitals.

 

“General Account Reserves” means the aggregate amount of general account
reserves of the Company with respect to the General Account Liabilities (without
regard to the reinsurance provided hereunder), determined in accordance with
Nebraska SAP; provided, the term “General Account Reserves” does not include the
Separate Account Reserves.  For the avoidance of doubt, such General Account
Reserves shall include the amounts for General Account Liabilities that would be
reflected in lines 1 through 4 inclusive, column 1, in the “Liabilities, Surplus
and Other Funds” section of the NAIC statement blank used to prepare the
Company’s statutory balance sheet as of December 31, 2012, or if the line
numbers are changed pursuant to relevant guidance from the NAIC, the successor
to such line numbers.

 

5

--------------------------------------------------------------------------------


 

“Illinois SAP” means the statutory accounting principles prescribed or permitted
by the Commissioner of Insurance of the State of Illinois but disregarding any
permitted practices applicable to the Reinsurer, other than those of general
applicability to life insurers.

 

“Inception Date” shall have the meaning set forth in Section 2.1.

 

“LBL Contracts” means all Pre-Closing Policies and Post-Closing Policies,
excluding policies issued or coverages otherwise provided as a result of the
exercise by a Contractholder of any conversion right in a Pre-Closing Policy or
a Post-Closing Policy, other than all Designated Company Conversion Policies.

 

“LIBOR Determination Date” means the date as of which One-Month LIBOR is to be
determined, or if such date is not a London Banking Day, the next immediately
succeeding London Banking Day.

 

“London Banking Day” means any business day on which dealings in deposits in
U.S. dollars are transacted in the London interbank market.

 

“Minimum Balance” shall have the meaning set forth in Section 7.7.

 

“Monthly Accounting Period” means each calendar month during the term of this
Agreement or any fraction thereof ending on the date this Agreement is
terminated in accordance with Section 5.2.

 

“Monthly Report” shall have the meaning set forth in Section 4.5(a)(ii).

 

“Monthly Settlement” shall have the meaning set forth in Section 4.5(a)(i).

 

“Nebraska Commissioner” means the Commissioner of Insurance of the State of
Nebraska.

 

“Nebraska SAP” means the statutory accounting principles prescribed or permitted
by the Commissioner of Insurance of the State of Nebraska but disregarding any
permitted practices applicable to the Company, other than those of general
applicability to life insurers.

 

“New Conversion Policy Form” shall have the meaning set forth in the
Administrative Services Agreement.

 

“New York Court” shall have the meaning set forth in Section 11.5.

 

“Non-Guaranteed Elements” means cost of insurance charges, loads and expense
charges, credited interest rates, mortality and expense charges, administrative
expense risk charges, variable premium rates, variable paid-up amounts,
policyholder dividends and other policy features that are subject to change.

 

“One-Month LIBOR” means for each interest period, the London interbank offered
rate for deposits in U.S. dollars having a maturity of one month which appears
on

 

6

--------------------------------------------------------------------------------


 

Bloomberg:  verb “BBAM”, 1) “Official BBA Libor Fixings” as of 11:00 a.m.,
London time, on the related LIBOR Determination Date.  If this rate does not
appear on Bloomberg:  verb “BBAM”, 1) “Official BBA Libor Fixings” on that date,
the rate for such interest period will be determined on the basis of the rates
at which deposits in U.S. dollars, having a maturity of one month and in a
principal amount of not less than U.S. $1,000,000, are offered at approximately
11:00 a.m., London time, on the LIBOR Determination Date with respect to that
interest period, to prime banks in the London interbank market.

 

“Partial Commutation Agreement” shall have the meaning set forth in the
Recitals.

 

“Parties” shall have the meaning set forth in the Preamble.

 

“Policy Loan Balance” means, with respect to any date of determination, the
amount of contract loans in respect of the LBL Contracts, as of such date, as
would be reflected in line 6, column 3 in the “Assets” section of the NAIC
statement blank used to prepare the Company’s statutory balance sheet as of
December 31, 2012 or if the line number is changed pursuant to relevant guidance
from the NAIC, the successor line number to such line number, net of any
unearned policy loan interest on such loans but including any due and accrued
interest thereon, determined in accordance with Nebraska SAP.

 

“Post-Closing Policies” means all of the life insurance and annuity contracts
issued by the Administrator in the name of the Company pursuant to the
Administrative Services Agreement.

 

“Post-Underwriting Period Conversion Policies” shall have the meaning set forth
in the Administrative Services Agreement.

 

“Pre-Closing Policies” means all of the life insurance and annuity contracts
written or reinsured by the Company prior to the Inception Date and reinsured
pursuant to the Subject Reinsurance Agreements, other than (i) the Commuted
Business and (ii) all variable annuity policies written by the Company to the
extent reinsured by the Reinsurer under the Variable Annuity Reinsurance
Agreement or the General Account Reinsurance Agreement.  For the avoidance of
doubt, the Pre-Closing Policies shall be comprised of (i) all life insurance
business written by the Company through Exclusive Producers prior to the
Inception Date, (ii) all immediate annuities written by the Company prior to the
Inception Date, (iii) all Specified Life Business and (iv) the Reinsured
Policies.

 

“Premiums” means premiums, considerations, deposits, payments, loan interest and
principal repayments and other amounts received by or on behalf of the Company
in respect of the LBL Contracts.

 

“Principal Underwriting Agreement” means the Amended and Restated Principal
Underwriting Agreement entered into between the Company and Allstate
Distributors, LLC as of the date hereof.

 

“Producer” means any producer, broker, agent, general agent, managing general
agent, master broker agency, broker general agency, financial specialist or
other Person

 

7

--------------------------------------------------------------------------------


 

responsible for marketing or producing insurance policies, annuity contracts,
protection and retirement products on behalf of the Company.

 

“Recoveries” shall have the meaning set forth in Section 4.2(a).

 

“Recoveries Collateral” shall have the meaning set forth in Section 4.3(a).

 

“Reinsurance Receivables” means, as of any date of determination, the sum of
(x) the amounts recoverable from reinsurers under the Ceded Reinsurance
Agreements or the ALIC Outward Reinsurance Contracts, as of such date, as would
be reflected in line 16.1, column 3 in the “Assets” section of the NAIC
statement blank used to prepare the statutory balance sheet of the Company or
the Reinsurer, as applicable, as of December 31, 2012 or if the line number is
changed pursuant to relevant guidance from the NAIC, the successor line number
to such line number, plus (y) the funds held by or deposited with reinsured
companies under the Ceded Reinsurance Agreements or the ALIC Outward Reinsurance
Contracts, as of such date, as would be reflected in line 16.2, column 3 in the
“Assets” section of the NAIC statement blank used to prepare the statutory
balance sheet of the Company or the Reinsurer, as applicable, as of December 31,
2012 or if the line number is changed pursuant to relevant guidance from the
NAIC, the successor line number to such line number, plus (z) other amounts
receivable under reinsurance contracts from reinsurers under the Ceded
Reinsurance Agreements or the ALIC Outward Reinsurance Contracts, as of such
date, as would be reflected in line 16.3, column 3 in the “Assets” section of
the NAIC statement blank used to prepare the statutory balance sheet of the
Company or the Reinsurer, as applicable, as of December 31, 2012 or if the line
number is changed pursuant to relevant guidance from the NAIC, the successor
line number to such line number, in each case determined in accordance with SAP
or Applicable Law of the Company Domiciliary State.

 

“Reinsured Policies” means those term life insurance policies reinsured by the
Company pursuant to the Transamerica Reinsurance Agreement.

 

“Reinsured Risks” shall have the meaning set forth in Section 2.1.

 

“Reinsurer” shall have the meaning set forth in the Preamble.

 

“Reinsurer Extra Contractual Obligations” means all Extra Contractual
Obligations to the extent arising out of, resulting from or relating to any
alleged or actual act, error or omission, whether intentional, in bad faith,
reckless, grossly negligent, negligent or otherwise, by the Reinsurer or any of
its Affiliates, or any service providers engaged or compensated by the Reinsurer
or its Affiliates (other than any Company Extra Contractual Obligations).

 

“Reinsurer Indemnified Persons” shall have the meaning set forth in
Section 10.2.

 

“Reinsurer Statutory Book Value” means, with respect to any Eligible Asset, the
amount carried in respect of such asset by the Reinsurer as an admitted asset
determined in accordance with Illinois SAP.

 

8

--------------------------------------------------------------------------------


 

“Required Balance” means, as of any date of determination, an amount equal to
(i) the General Account Reserves as of such date, minus (ii) the Policy Loan
Balance as of such date, minus (iii) the Reinsurance Receivables as of such
date, minus (iv) the amount of Uncollected/Deferred Premiums as of such date,
minus (v) reserve credits on the Reinsurer’s books and records as of such date
with respect to the ALIC Outward Reinsurance Contracts whereby the Reinsurer
cedes liabilities to an Affiliate of the Reinsurer, provided, however, that with
respect to clause (v), the Required Balance shall only be reduced, (A) in an
amount that in the aggregate does not exceed 40% of the General Account Reserves
as of such date, (B) to the extent of the Value of any assets held as collateral
for the reinsurance under the applicable ALIC Outward Reinsurance Contract and
(C) to the extent the Reinsurer has assigned to the Company all its rights with
respect to such collateral on terms reasonably satisfactory to the Company. 
Notwithstanding the foregoing, from and after the occurrence of both a Change in
Control and a Captive Change of Control, the Required Balance shall be, as of
any date of determination, an amount equal to (i) the General Account Reserves
less (ii) the Policy Loan Balance as of such date.

 

“Reserve Credit” means full reserve credit for the reinsurance ceded to the
Reinsurer under this Agreement in the Statutory Financial Statements required to
be filed by the Company with the Commissioner of Insurance of the State of
Nebraska.

 

“Separate Account Charges” shall have the meaning set forth in
Section 4.2(a)(iii).

 

“Separate Account Liabilities” means those liabilities that are payable from the
assets of the Separate Accounts in respect of the LBL Contracts.

 

“Separate Accounts” means the portion of the variable life separate
account(s) of the Company described on Schedule B that relate to the LBL
Contracts.

 

“Shared Reinsurance Agreement” shall have the meaning set forth in
Section 3.10(b).

 

“Specified Life Business” means, collectively, (i) the term life insurance
policies written by the Company prior to the Inception Date that have been
reinsured to the Reinsurer and retroceded by the Reinsurer to ALIC Reinsurance
Company,  (ii) the term life insurance policies of the type identified on
Section 1.1(d) of the Seller Disclosure Schedule to the Stock Purchase Agreement
that were written by the Company and are reinsured by third party reinsurers and
(iii) the life insurance policies (x) written by the Company through Producers
that, at the time of sale of such policies, marketed, sold or administered on a
non-exclusive basis business of the type written by the Reinsurer or its
Affiliates and (y) coded by the Company in its books and records with a
distribution channel code of 601.

 

“Statutory Financial Statements” means, with respect to any Party, the annual
and quarterly statutory financial statements of such Party.

 

“Stock Purchase Agreement” shall have the meaning set forth in the Recitals.

 

9

--------------------------------------------------------------------------------


 

“Subject Reinsurance Agreements” shall have the meaning set forth in the
Recitals.

 

“TAC” means The Allstate Corporation, a Delaware corporation.

 

“Transaction Agreements” shall have the meaning set forth in the Stock Purchase
Agreement.

 

“Transamerica” means Transamerica International Reinsurance Company.

 

“Transamerica Reinsurance Agreement” means that certain retrocessional
agreement, dated as of August 15, 2003 by and between the Company and
Transamerica.

 

“Transfer Instruments” shall have the meaning set forth in Section 7.5.

 

“Trust Account” means the trust account established by the Reinsurer for the
benefit of the Company under the Trust Agreement.

 

“Trust Agreement” means that certain Trust Agreement dated as of the date hereof
by and among the Reinsurer, the Company and the Trustee, as trustee,
substantially in the form of Exhibit A hereof.

 

“Trustee” shall have the meaning set forth in Section 7.2.

 

“UCC” shall have the meaning set forth in Section 4.3(b)(i).

 

“Uncollected/Deferred Premiums” means, as of any date of determination, the sum
of (i) uncollected premiums in the course of collection in respect of the LBL
Contracts, as of such date, as would be reflected in line 15.1, column 3 in the
“Assets” section of the NAIC statement blank used to prepare the Reinsurer’s
balance sheet in its most recent Statutory Financial Statement or if the line
number is changed pursuant to relevant guidance from the NAIC, the successor
line number to such line number, plus (ii) deferred premiums and installments
booked but deferred and not yet due in respect of the LBL Contracts, as of such
date, as would be reflected in line 15.2, column 3 in the “Assets” section of
the NAIC statement blank used to prepare the Reinsurer’s balance sheet in its
most recent Statutory Financial Statement or if the line number is changed
pursuant to relevant guidance from the NAIC, the successor line number to such
line number, in each case determined in accordance with Nebraska SAP.

 

“Value” means, with respect to the assets in the Trust Account, their Reinsurer
Statutory Book Value prior to a Change in Control and following the occurrence
of a Change in Control, their Fair Market Value.

 

“Variable Annuity Reinsurance Agreement” shall have the meaning set forth in the
Recitals.

 

“Variable Life Reinsurance Agreement” shall have the meaning set forth in the
Recitals.

 

10

--------------------------------------------------------------------------------


 

“Vermont Captive” means Lincoln Benefit Reinsurance Company, a Vermont domiciled
captive insurance company.

 

“Vermont Captive Reinsurance Agreement” shall have the meaning set forth in the
Recitals.

 

ARTICLE II
COVERAGE

 

Section 2.1                        Coverage.  Upon the terms and subject to the
conditions and other provisions of this Agreement, as of 12:01 a.m. Central Time
on the 1st day of the month in which the Closing occurs (the “Inception Date”),
the Company hereby cedes to the Reinsurer, and the Reinsurer hereby agrees to
indemnify the Company (i) on a coinsurance basis, for one hundred percent (100%)
of the General Account Liabilities of the Company; (ii) on a modified
coinsurance basis, for one hundred percent (100%) of the Separate Account
Liabilities of the Company and (iii) for one hundred percent (100%) of the
Reinsurer Extra Contractual Obligations, in each case, payable by the Company on
or after the Inception Date (the “Reinsured Risks”).

 

Section 2.2                        Conditions.

 

(a)                               The Company, on its own initiative, shall not
change the terms and conditions of any LBL Contract, other than for any changes
that are required due to (i) changes in Applicable Law, (ii) the terms of the
LBL Contracts or (iii) the requirements of any Governmental Entity.  If the
Company’s liability under any of the LBL Contracts is changed because of changes
made on or after the Inception Date in the terms and conditions of the LBL
Contracts (including to any contract riders or endorsements thereto) that are
required due to the reasons identified in clauses (i), (ii) or (iii) above, the
Reinsurer will share in the change proportionately to the coinsurance share
hereunder and the Company and the Reinsurer will make all appropriate
adjustments to amounts due each other under this Agreement.  With respect to any
change required due to the reasons identified in clauses (i) or (iii) above, the
Company shall, to the extent practicable, prior to the effectiveness of any such
change, promptly notify the Reinsurer of such proposed change and afford the
Reinsurer the opportunity, to the extent practicable, to object to such change
under applicable administrative procedures (both formal and informal).

 

(b)                              Except as otherwise set forth or contemplated
herein, including in paragraph (a) above, no changes, amendments or
modifications made on or after the Inception Date of the terms and conditions of
the LBL Contracts (including to any contract riders or endorsements thereto)
shall be covered hereunder unless made by the Reinsurer pursuant to the
Administrative Services Agreement or made or consented to by the Company with
the prior written approval of the Reinsurer.  In the event that any such
changes, amendments or modifications are made or consented to in any LBL
Contract by the Company without the prior written approval of the Reinsurer,
this Agreement will cover Reinsured Risks incurred by the Company under such LBL
Contract as if the non-approved changes, amendments or modifications had not
been made.

 

11

--------------------------------------------------------------------------------


 

Section 2.3                        Indemnity Reinsurance.  This Agreement is an
indemnity coinsurance and modified coinsurance agreement solely between the
Company and the Reinsurer, and the performance of the obligations of each Party
under this Agreement shall be rendered solely to the other Party.  The Company
shall be and shall remain the only party hereunder that is liable to any
insured, cedent, Contractholder, claimant or beneficiary under any annuity
contract or insurance policy reinsured hereunder.

 

Section 2.4                        Territory.  The territorial limits of this
Agreement shall be identical with those of the LBL Contracts.

 

ARTICLE III
ADMINISTRATION; GENERAL

 

Section 3.1                        Contract Administration.  The Reinsurer shall
administer the LBL Contracts (other than the Post-Underwriting Period Conversion
Policies), the Ceded Reinsurance Contracts with respect to the LBL Contracts
(other than with respect to the Post-Underwriting Period Conversion Policies)
and the Separate Accounts (to the extent provided in the Administrative Services
Agreement) directly on behalf of the Company, in each instance in accordance
with the terms of the Administrative Services Agreement.  The Post-Underwriting
Period Conversion Policies shall be administered by the Company.  The Company
agrees to administer the Post-Underwriting Period Conversion Policies in
accordance with Applicable Law, the terms of such policies and, subject to the
foregoing, using a degree of skill and attention no less than that which the
Company exercises with respect to the Company Business.  As part of the
development of the New Conversion Policy Form in accordance with the provisions
of the Administrative Services Agreement, the Parties will agree on an
appropriate expense allowance to compensate the Company for providing such
administration, which expense allowance shall comply with 210 Nebraska
Administrative Code Chapter 57, Section 004.01(a).

 

Section 3.2                        Non-Guaranteed Elements.  The Reinsurer may,
from time to time, make recommendations to the Company with respect to
Non-Guaranteed Elements so long as the recommendations comply with the written
terms of the LBL Contracts, Applicable Law and Actuarial Standards of Practice
promulgated by the Actuarial Standard Board governing redetermination of
non-guaranteed charges.  The Company shall fully consider any such
recommendations and act reasonably and in good faith in determining whether any
such recommendations should be accepted and shall not unreasonably delay
implementation of any accepted recommendations after such recommendations are
provided in writing, except to the extent that an applicable Governmental Entity
finally determines that Applicable Law would require the implementation of such
recommendations to apply to any policy or contract that constitutes Company
Business.  Notwithstanding anything to the contrary contained herein, in the
event that an applicable Governmental Entity finally determines that Applicable
Law would require the implementation of the Reinsurer’s recommendations with
respect to one or more LBL Contracts to apply to any policy or contract that
constitutes Company Business (a) the Parties shall cooperate in good faith to
develop a mutually agreeable plan to set Non-Guaranteed Elements with respect to
such LBL Contracts and such Company Business, and the Parties shall implement
any such plan so agreed and (b) the Company shall not be liable for any
Indemnified Losses incurred by the Reinsurer as a result of the Company’s
failure to implement the Reinsurer’s recommendations.  In the event that the
Company is notified by an applicable

 

12

--------------------------------------------------------------------------------


 

Governmental Entity that it proposes making a determination that Applicable Law
would require the implementation of such recommendations to apply to any policy
or contract that constitute Company Business, the Company shall promptly (but in
any event within two (2) Business Days) notify the Reinsurer of such
notification.  The parties will thereafter cooperate in good faith and use their
reasonable best efforts to reach agreements with such Governmental Entity that
will avoid a final determination to such effect.

 

Section 3.3                        Policy Exchanges, Replacements or
Surrenders.  Unless otherwise agreed in writing by the Parties to this
Agreement, (i) the Company will not institute, promote, or encourage any
exchange, replacement or surrender program with respect to the LBL Contracts;
and (ii) the Company shall not use any information regarding the LBL Contracts,
including information regarding the Contractholders, other than for purposes of
complying with its obligations under the Administrative Services Agreement and
this Agreement or as otherwise required by Applicable Law.

 

Section 3.4                        Errors and Omissions.  If any delay,
omission, error or failure to pay amounts due or to perform any other act
required by this Agreement is unintentional and caused by misunderstanding or
oversight, the Company and the Reinsurer will adjust the situation to what it
would have been had the misunderstanding or oversight not occurred.  The Party
first discovering such misunderstanding or oversight, or an act resulting from
such misunderstanding or oversight, will notify the other Party in writing
promptly upon discovery thereof, and the Parties shall act to correct such
misunderstanding or oversight within twenty (20) Business Days of such other
Party’s receipt of such notice.  However, this Section 3.4 shall not be
construed as a waiver by either Party of its right to enforce strictly the terms
of this Agreement.

 

Section 3.5                        Age, Sex and Other Adjustments.  If the
Company’s liability under any of the LBL Contracts is changed because of a
misstatement of age or sex or any other material fact, the Reinsurer will share
in the change proportionately to the reinsurance share hereunder and the Company
and the Reinsurer will make all appropriate adjustments to amounts due each
other under this Agreement.

 

Section 3.6                        Set-off.  Any debts or credits, matured or
unmatured, in favor of or against either the Company or the Reinsurer with
respect to this Agreement are deemed mutual debts or credits, as the case may
be, and shall be set off from any amounts due to the Company or the Reinsurer
hereunder, as the case may be, and only the net balance shall be allowed or
paid.  For the avoidance of doubt, no such set-off shall affect the obligations
of the Parties or their respective Affiliates under the terms of the Stock
Purchase Agreement or any other Transaction Agreement.  In the event of any
insolvency, rehabilitation, conservatorship or comparable proceeding by or
against the Ceding Company or the Reinsurer, the rights of offset and recoupment
set forth in this Section 3.6 shall apply to the fullest extent permitted by
Applicable Law.

 

Section 3.7                        Defenses.  The Reinsurer accepts, reinsures
and assumes the Reinsured Risks subject to any and all defenses, set-offs and
counterclaims to which the Company would be entitled with respect to the
Reinsured Risks, it being expressly understood and agreed to by the Parties
hereto that no such defenses, set-offs, or counterclaims are or shall be waived
by the execution and delivery of this Agreement or the consummation of the
transactions contemplated

 

13

--------------------------------------------------------------------------------


 

hereby and that the Reinsurer is and shall be fully subrogated in and to all
such defenses, set-offs and counterclaims.

 

Section 3.8                        Guaranty Fund Assessments and Premium Taxes. 
The Company and the Reinsurer shall settle amounts due with regard to guaranty
fund assessments, premium taxes and premium tax credits included in the General
Account Liabilities in accordance with the terms of the Administrative Services
Agreement.

 

Section 3.9                        Conversion.  From and after the Inception
Date, the Company shall make policies available for issuance upon the exercise
by a Contractholder of any conversion right in an LBL Contract in accordance
with the terms of the Administrative Services Agreement.

 

Section 3.10                Ceded Reinsurance Contracts.

 

(a)                               From and after the Inception Date, pursuant to
the terms of the Administrative Services Agreement, the Reinsurer shall have the
exclusive right to terminate, amend or replace with a new reinsurance agreement
between the Reinsurer and the applicable reinsurer, in whole or in part, any of
the Ceded Reinsurance Contracts to the extent such termination, amendment or
replacement relates to the LBL Contracts; provided such termination, amendment
or replacement does not affect the reinsurance coverage or other reinsurance
terms provided thereunder with respect to the Company Business.  The Company
agrees to not terminate, amend or replace any of the Ceded Reinsurance Contracts
to the extent such termination, amendment or replacement relates to or affects
the reinsurance coverage provided thereunder with respect to the LBL Contracts. 
The Company shall, upon the Reinsurer’s request, cooperate with the Reinsurer
and take all actions reasonably requested by the Reinsurer to cause such
terminations, amendments or replacements of Ceded Reinsurance Contracts or to
cause such replacement Ceded Reinsurance Contracts to be entered into.  The
Reinsurer shall reimburse the Company for all reasonable and documented
out-of-pocket costs and expenses incurred by the Company or its Affiliates in
connection with such terminations, amendments or replacements of Ceded
Reinsurance Contracts or the entering into of such new Ceded Reinsurance
Contracts.

 

(b)                              From and after the Inception Date, to the
extent not completed prior to the Inception Date pursuant to Section 5.4 of the
Stock Purchase Agreement, the Reinsurer and the Company shall each use its
reasonable best efforts, and shall cooperate fully with each other, to cause the
reinsurer under each Ceded Reinsurance Contract pursuant to which such reinsurer
reinsures both risk included in the Company Business and risk that is not
included in the Company Business (each, a “Shared Reinsurance Agreement”) to
(i) enter into (A) a novation to the Reinsurer or one or more of its Affiliates
of the portion of such Shared Reinsurance Agreement comprising risk that is not
included in the Company Business or (B) an amendment of such Shared Reinsurance
Agreement to exclude the risk that is not included in the Company Business
together with a new reinsurance arrangement with the Reinsurer or one or more of
its Affiliates pursuant to which such risk will be reinsured by such reinsurer
on the same terms as those applicable under the Shared Reinsurance Agreement
(each of (A) and (B), an “Alternative Reinsurance Arrangement”) and (ii) waive
any right to terminate such Shared Reinsurance Agreement pursuant to its terms
as a result of the consummation of the transactions contemplated by this
Agreement; provided, that neither Party shall be required to compromise any
right, asset

 

14

--------------------------------------------------------------------------------


 

or benefit or expend any amount, incur any liability or provide any other
consideration in connection with obtaining the consent of any reinsurer to any
Alternative Reinsurance Arrangement.  For the avoidance of doubt, if the Parties
are unable to effect an Alternative Reinsurance Arrangement with respect to any
Shared Reinsurance Agreement and such Shared Reinsurance Agreement remains in
effect after the Inception Date, all rights to the reinsurance recoveries under
such Shared Reinsurance Agreement that relate to the LBL Contracts shall be
included in the Recoveries, the Company shall have no obligation to seek
collection for any such Recoveries (other than with respect to  the
Post-Underwriting Period Conversion Policies or as may be provided in the
Administrative Services Agreement), and the Reinsurer will administer such
Shared Reinsurance Agreement with respect to the LBL Contracts (other than with
respect to the Post-Underwriting Period Conversion Policies) under the
Administrative Services Agreement.

 

(c)                               From and after the Inception Date, to the
extent not completed prior to the Inception Date pursuant to Section 5.4 of the
Stock Purchase Agreement, the Reinsurer shall have the right but not the
obligation to continue to use efforts to cause the reinsurer under each Ceded
Reinsurance Contract other than the Shared Reinsurance Agreements to enter into
either (i) a novation of such Ceded Reinsurance Contract from the Company to the
Reinsurer or one of its Affiliates or (ii) a termination of such Ceded
Reinsurance Contract together with the concurrent entry into a new reinsurance
contract with the Reinsurer; provided, that neither Party shall be required to
compromise any right, asset or benefit or expend any amount, incur any liability
or provide any other consideration in connection with obtaining the consent of
any reinsurer to any such alternative arrangement.  For the avoidance of doubt,
if the Parties are unable to effect an alternative arrangement with respect to
any such Ceded Reinsurance Contract and such Ceded Reinsurance Contract remains
in effect after the Inception Date, all rights to the reinsurance recoveries
under such Ceded Reinsurance Contract shall be included in Recoveries, the
Company shall have no obligation to seek collection for any such Recoveries
(other than with respect to the Post-Underwriting Period Conversion Policies or
as may be provided in the Administrative Services Agreement), and the Reinsurer
will administer such Ceded Reinsurance Contract (other than with respect to the
Post-Underwriting Period Conversion Policies) under the Administrative Services
Agreement.

 

(d)                             Subject to the provisions of Section 3.10(a),
Liabilities with respect to the LBL Contracts under any Ceded Reinsurance
Contract that is terminated or recaptured by the Reinsurer shall be ceded
hereunder automatically to the Reinsurer without further action, subject to
receipt by the Reinsurer of any reserve transfer or similar transfers or
settlement amount, if any, received by the Company from the applicable reinsurer
and, in such event, the Reinsurer shall pay any special transfer or recapture
fee or any other amount payable by the Company in respect of the LBL Contracts
in connection therewith as may be required under such Ceded Reinsurance
Contract.

 

(e)                               From and after the Inception Date, the
Reinsurer shall have the right but not the obligation to seek Transamerica’s
consent to (and upon receipt of such consent to effectuate on behalf of the
Company) either (i) a novation of the Transamerica Reinsurance Agreement
(together with any related servicing agreement) from the Company to the
Reinsurer or one of its Affiliates or (ii) a termination of the Transamerica
Reinsurance Agreement (together with any related servicing agreement) together
with the concurrent entry into a new reinsurance

 

15

--------------------------------------------------------------------------------


 

contract and any related servicing agreement with the Reinsurer; provided, that
neither Party shall be required to compromise any right, asset or benefit or
expend any amount, incur any liability or provide any other consideration in
connection with obtaining the consent of Transamerica to any such alternative
arrangement.

 

Section 3.11                Follow the Fortunes.  The Reinsurer’s Liability
under this Agreement shall attach simultaneously with that of the Company under
the LBL Contracts, and the Reinsurer’s Liability under this Agreement shall be
subject in all respects to the same risks, terms, rates, conditions,
interpretations, assessments, waivers, proportion of Premiums paid to the
Company.

 

ARTICLE IV
INITIAL REINSURANCE PREMIUM; ADDITIONAL CONSIDERATION; NET SETTLEMENT

 

Section 4.1                        Initial Reinsurance Premium.  The Parties
agree and acknowledge that the initial reserve transfer occurred under the
Subject Reinsurance Agreements (or predecessor reinsurance agreements), and
there will be no additional initial reinsurance premium or ceding commission due
between the Parties as a result of entering into this Agreement except as
provided in Section 4.2.

 

Section 4.2                        Additional Consideration.

 

(a)                               As additional consideration for the Reinsurer
entering into this Agreement, as of the Inception Date, the Company hereby
irrevocably sells, assigns, transfers and delivers to the Reinsurer as premium
hereunder all of its rights, title and interest in one hundred percent (100%) of
all of the following amounts actually received or receivable at or after the
Inception Date by the Company or the Reinsurer, whether in its role as reinsurer
hereunder or as Administrator, with respect to the LBL Contracts (items
(i) through (v) below, collectively, the “Recoveries”):

 

(i)                                  Premiums;

 

(ii)          all amounts actually collected or collectable under the Ceded
Reinsurance Contracts in respect of the LBL Contracts (including all recoveries,
returns, amounts in respect of profit sharing and all other sums to which the
Company may be entitled under the Ceded Reinsurance Contracts in respect of the
LBL Contracts);

 

(iii)                          all mortality and expense risk charges,
administrative expense charges, rider charges, contract maintenance charges,
back-end sales loads and other considerations billed separately for the LBL
Contracts collected or collectible by the Company, and any other charges, fees
and similar amounts received or receivable by the Company from the Separate
Accounts in respect of the LBL Contracts (collectively, the “Separate Account
Charges”).  For the avoidance of doubt, the Separate Account Charges shall
include any revenue sharing fees, service fees and distribution fees received or
receivable from or in respect of Funds pursuant to a

 

16

--------------------------------------------------------------------------------


 

plan adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as
amended;

 

(iv)         all amounts that are transferrable from the Separate Accounts to
the general account of the Company in respect of the LBL Contracts; and

 

(v)          without duplication, all other payments, collections, releases of
funds, recoveries and other considerations or payments with respect to the LBL
Contracts, including all premiums, payments, reimbursements, interest or other
amounts that the Company receives in connection with any reinstatement or
reissuance of an LBL Contract or any conversion, exchange or replacement policy
that is reinsured under this Agreement.

 

(b)                              The Company agrees to execute and record all
additional documents and take all other steps reasonably requested by the
Reinsurer to effectuate such transfer to the Reinsurer.  Direct receipt by the
Reinsurer, including in its role as Administrator under the Administrative
Services Agreement, or any of its Affiliates of any such amounts shall satisfy
the Company’s obligations to transfer any such amount to the Reinsurer
hereunder.

 

(c)                               The Company hereby and pursuant to the
Administrative Services Agreement appoints the Reinsurer as its agent to collect
all Recoveries in the Company’s name.  The Company agrees and acknowledges that
the Reinsurer and its permitted assigns and delegatees are entitled to enforce,
in the name of the Company, all rights at law or in equity or good faith claims
of the Company with respect to such Recoveries.  If necessary for such
collection, the Company shall reasonably cooperate, at the Reinsurer’s expense,
in any litigation or other dispute resolution mechanism relating to such
collection.  The Parties acknowledge and agree that the Reinsurer shall be
responsible for and has hereby assumed the financial risk of any uncollected or
uncollectible Recoveries.  To the extent that the Company recovers any
Recoveries from any third party attributable to the LBL Contracts, the Company
shall promptly transfer such amounts to the Reinsurer, together with any
pertinent information that the Company may have relating thereto.

 

Section 4.3                        Security Interest.

 

(a)                               The Parties intend the Company’s assignment
pursuant to the first sentence of Section 4.2(a) to be a present assignment of
all of the Company’s rights, title and interest and not an assignment as
collateral.  However, to the extent that such assignment is not recognized as a
present assignment, is not valid or is recharacterized as a pledge rather than a
lawful conveyance to the Reinsurer, the Company does hereby grant, bargain,
sell, convey, assign and otherwise pledge to the Reinsurer all of the Company’s
now owned and hereafter acquired or arising, whether governed by Article 9 of
the UCC or other law, wherever located, and all proceeds and products thereof,
right, title and interest, if any (legal, equitable or otherwise) to all
Recoveries (and any lockbox or account set up for the receipt of the Recoveries
after the Inception Date) (“Recoveries Collateral”) to secure all of the
Company’s obligations to remit the Recoveries to the Reinsurer.

 

17

--------------------------------------------------------------------------------


 

(b)                              Upon the failure of the Company to remit
Recoveries to the Reinsurer, which failure remains uncured ten (10) days after
written notice thereof is received by the Company, the Reinsurer shall have, in
addition to all other rights under this Agreement or under Applicable Law, the
following rights:

 

(i)                                  the right to exercise all rights and
remedies granted a secured party under the Uniform Commercial Code, as said code
has been enacted in the State of Nebraska, the State of Illinois, or any other
applicable jurisdiction (the “UCC”), as though all the Recoveries Collateral
constituted property subject to a security interest under Article 9 thereof; and

 

(ii)                              the right to intercept and retain monies and
property in any lockbox or account set up for the receipt of Recoveries.

 

(c)                               This Section 4.3 is being included in this
Agreement to ensure that, if an insolvency or other court determines that,
notwithstanding the provisions of this Agreement, including Section 4.2(a), and
the express intent of the Parties in entering into this Agreement, the Company
retained ownership of or any rights in the Recoveries Collateral, the
Reinsurer’s rights to the Recoveries Collateral are protected with a first
priority, perfected security interest, and it is the intent of the Parties that
this Section 4.3 be interpreted as such.

 

(d)                             Nothing contained herein shall be construed to
support the conclusion that the Company will retain any ownership of or any
rights in the Recoveries Collateral after the Inception Date or to support the
conclusion that the Reinsurer does not acquire full ownership thereof as of the
Inception Date.

 

(e)                               The Company shall execute and deliver and the
Reinsurer is authorized to execute and deliver any and all financing statements
reasonably requested by the Reinsurer to the extent that it may appear
appropriate to the Reinsurer to file such financing statements in order to
perfect the Reinsurer’s title under Article 9 of the UCC to any and all
Recoveries Collateral and the Company shall do such further acts and things as
the Reinsurer may reasonably request in order that the security interest granted
hereunder may be maintained as a first perfected security interest.  All costs
and expenses incurred in connection with obtaining a first priority, perfected
security interest shall be borne by the Reinsurer.

 

Section 4.4                        Bank Accounts.  During the term of this
Agreement, the Reinsurer may open and maintain one or more accounts with banking
institutions with respect to the LBL Contracts (the “Bank Accounts”).  The
Reinsurer shall have the exclusive authority over the Bank Accounts including,
without limitation, the exclusive authority to (a) open the Bank Accounts in the
name of the Company, (b) designate the authorized signatories on the Bank
Accounts, (c) issue drafts on and make deposits in the Bank Accounts in the name
of the Company, (d) make withdrawals from the Bank Accounts and (e) enter into
agreements with respect to the Bank Accounts on behalf of the Company; provided,
that in no event shall the Company be responsible for any fees, overdraft
charges or other payments, liabilities or obligations with respect to any such
Bank Accounts or be obligated to provide funding for the Bank Accounts.  The
Company shall do all things necessary at the Reinsurer’s expense to

 

18

--------------------------------------------------------------------------------


 

(x) enable and authorize the Reinsurer to use the Company’s existing lockboxes
with respect to the LBL Contracts and (y) to enable the Reinsurer to open and
maintain the Bank Accounts including, without limitation, executing and
delivering such depository resolutions and other documents as may be requested
from time to time by the banking institutions.  The Company agrees that without
the Reinsurer’s prior written consent it shall not make any changes to the
authorized signatories on the Bank Accounts nor attempt to withdraw any funds
therefrom.

 

Section 4.5                        Reports and Settlements.

 

(a)                               The Reinsurer shall provide to the Company
periodic accounting and other reports with respect to the LBL Contracts as
specified in the Administrative Services Agreement. Other than with respect to
the Post-Underwriting Conversion Policies, settlement with respect to amounts
owed hereunder by the Reinsurer to the Company and by the Company to the
Reinsurer shall be performed through the direct payment by the Reinsurer of
Reinsured Risks and direct receipt by the Reinsurer of Recoveries on an ongoing
basis in its capacity as Administrator under the Administrative Services
Agreement.

 

(i)                                  Except as otherwise specifically provided
herein, all amounts due to be paid to the Company and the Reinsurer under this
Agreement with regards to the Post-Underwriting Period Conversion Policies shall
be determined on a net basis, as of the last day of each Monthly Accounting
Period.  Each net amount due with respect to each Monthly Accounting Period (the
“Monthly Settlement”) shall be paid by the Reinsurer to the Company, or by the
Reinsurer to the Company, as applicable, no later than fifteen (15) days after
delivery of the Monthly Report.

 

(ii)                              Within fifteen (15) days of the end of each
Monthly Accounting Period, the Company shall supply the Reinsurer with a report
in the form of Schedule C which shall set forth the Recoveries with respect to
the Post-Underwriting Period Conversion Policies collected during the prior
Monthly Accounting Period and the General Account Liabilities paid during the
prior Monthly Accounting Period (the “Monthly Report”).

 

(iii)                          If the actual data required for the Monthly
Report cannot be supplied with the appropriate report, the Company shall produce
best estimates and shall provide amended reports based on actual data no more
than ten (10) days after the actual data becomes available and the Parties will
settle any additional amounts due within five (5) days thereafter.

 

ARTICLE V
DURATION AND TERMINATION

 

Section 5.1                        Duration.  Except as otherwise provided
herein, this Agreement shall be unlimited in duration.

 

19

--------------------------------------------------------------------------------


 

Section 5.2                        Reinsurer’s Liability.  The Reinsurer’s
liability with respect to the Reinsured Risks will terminate on the earliest
of:  (i) the date the Company’s liability with respect to the Reinsured Risks is
terminated and all amounts due the Company from the Reinsurer with respect
thereto have been paid by or on behalf of the Reinsurer to or on behalf of the
Company; and (ii) the date this Agreement is terminated upon the written
agreement of the Parties.

 

ARTICLE VI
INSOLVENCY

 

Section 6.1                        Payments.  In the event of the insolvency of
the Company, all reinsurance made, ceded, renewed or otherwise becoming
effective under this Agreement shall be payable by the Reinsurer directly to the
contractholders of the contracts reinsured, without diminution because of the
insolvency of the Company.  It is agreed and understood, however, that (i) in
the event of the insolvency of the Company, the domiciliary liquidator, receiver
or legal successor of the insolvent Company shall give written notice of the
pendency of a claim against the insolvent Company on the LBL Contract within a
reasonable time after such claim is filed in the insolvency proceeding and
(ii) during the pendency of such claim the Reinsurer may investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defenses which it may deem available to the Company or its
liquidator, receiver or statutory successor.

 

Section 6.2                        Expenses.  It is further understood that any
expense thus incurred by the Reinsurer pursuant to Section 6.1 may be filed as a
claim against the insolvent Company as part of the expense of liquidation, to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer.  Where
two or more assuming reinsurers are involved in the same claim and a majority in
interest elect to interpose a defense to such claim, the expense shall be
apportioned subject to court approval, in accordance with the terms of this
Agreement as though such expense had been incurred by the Company.

 

ARTICLE VII
LICENSES; SECURITY

 

Section 7.1                        Licenses.  At all times during the term of
this Agreement, the Reinsurer shall (i) hold and maintain all licenses and
authorizations required so that the Company may receive Reserve Credit or
(ii) otherwise take such steps as may be required to provide the Company with
Reserve Credit.

 

Section 7.2                        Security.  During the term of this Agreement
until such time as a Trust Account is no longer required pursuant to
Section 7.7, as security for the payment of amounts due the Company under this
Agreement, the Reinsurer, as grantor, shall establish and maintain the Trust
Account with a trustee reasonably acceptable to the Company (the “Trustee”)
naming the Company as sole beneficiary thereof.  Concurrently with the execution
of this Agreement, on the Inception Date, the Reinsurer shall deposit into the
Trust Account Eligible Assets with a Reinsurer Statutory Book Value (including
investment income due and accrued) equal to the Reinsurer’s good faith estimate
of the Required Balance as of the Inception Date.  All transfers

 

20

--------------------------------------------------------------------------------


 

to and withdrawals from the Trust Account shall be in accordance with and
subject to the requirements set forth in the Trust Agreement; provided that, in
addition to the requirements set out in the Trust Agreement, the Reinsurer shall
transfer amounts to, and withdraw amounts from, the Trust Account as set forth
in Section 7.6.

 

Section 7.3                        Trust Account and Settlements.  The trustee
shall hold assets in the Trust Account pursuant to the terms of the Trust
Agreement.

 

Section 7.4                        Investment of Trust Assets.  The assets held
in the Trust Account shall be valued at their Value (including investment income
due and accrued).  The assets that may be held in the Trust Account shall
consist of cash and investments that are permitted to be carried by the Company
as admitted assets determined in accordance with Nebraska SAP; provided, that
(i) each such asset that is a security is issued by an institution that is not
the Reinsurer, the Company or an Affiliate of either Party, and (ii) such assets
comply with the requirements specified by the investment guidelines as set forth
on Exhibit C of the Trust Agreement; provided, further, that such assets shall
be managed in accordance with commercially reasonable investment guidelines
agreed by the Company and the Reinsurer upon the occurrence of a Change in
Control (the assets pursuant to this sentence being the “Eligible Assets”).

 

Section 7.5                        Deposit of Assets.  Prior to depositing
assets in the Trust Account, the Reinsurer will execute assignments,
endorsements, medallion guaranteed stock powers, and medallion guaranteed bond
powers in blank (collectively “Transfer Instruments”) as appropriate in each
instance for the type of asset, to transfer legal title to the trustee of all
shares, obligations or any other assets requiring assignment, conveyance or
transfer, in order that the Company, or the trustee upon the direction of the
Company, may whenever necessary negotiate the assets, attach the endorsements
and record the assignments without any additional consent or signature from the
Reinsurer or any other entity.  The Transfer Instruments shall be accompanied by
a Certificate duly executed by an Assistant Secretary of the Reinsurer
evidencing the due authority of the signatories to execute the Transfer
Instruments on behalf of the Reinsurer.

 

Section 7.6                        Adjustment of Security and Withdrawals. 
Subject to Section 7.7, the amount of security provided by the Reinsurer shall
be adjusted following the end of each Monthly Accounting Period to be equal to
the Required Balance as of the end of such Monthly Accounting Period (such
amounts to be calculated by the Reinsurer and a report thereof to be furnished
to the Company no later than ten (10) Business Days following the end of such
Monthly Accounting Period) as follows:

 

(a)                               If the aggregate Value of the Eligible Assets
held in the Trust Account at the end of any Monthly Accounting Period is less
than the Required Balance, calculated based on the most recent Monthly
Accounting Period report, the Reinsurer shall, no later than ten (10) Business
Days following delivery of the relevant report, transfer additional Eligible
Assets to the Trust Account so that the aggregate Value of the Eligible Assets
held in the Trust Account is not less than the Required Balance as of the end of
such Monthly Accounting Period.

 

(b)                              If the aggregate Value of the Eligible Assets
in the Trust Account at the end of any Monthly Accounting Period exceeds 100% of
the Required Balance, calculated based on the most recent Monthly Accounting
Period report, then the Reinsurer shall have the right to

 

21

--------------------------------------------------------------------------------


 

withdraw the excess from the Trust Account in accordance with the terms of the
Trust Agreement; provided, however, that after a Change in Control the 100%
amount above shall become 102%.

 

(c)                               The report required to be delivered by the
Reinsurer as described in this Section 7.6 shall include a listing of each asset
in the Trust Account and the Reinsurer Statutory Book Value and Fair Market
Value of each such asset as of the end of the relevant Monthly Accounting
Period.

 

(d)                             The Company may withdraw the assets held in the
Trust Account only in accordance with the terms of the Trust Agreement to pay to
the Company amounts that are (i) due to the Company from the Reinsurer under
this Agreement, but not yet recovered from the Reinsurer, (ii) not the subject
of a good faith dispute and (iii) not paid by the Reinsurer within ten
(10) Business Days after the Reinsurer has received written notice of such
failure to pay from the Company.

 

(e)                               The amount of any withdrawal from the Trust
Account in excess of amounts permitted under the terms of the Trust Agreement
shall be held in trust by the Company and maintained in a segregated account,
separate and apart from the assets of the Company for the benefit of the
Reinsurer and promptly returned to the Reinsurer, plus interest, compounded
monthly, at One-Month LIBOR plus 150 basis points from and including the date of
withdrawal to but excluding the date on which such excess withdrawal is returned
to the Trust Account.

 

Section 7.7                        Termination of Trust Account. 
Notwithstanding anything to the contrary herein, if, prior to the occurrence of
a Change in Control, the Required Balance as set forth in the report required to
be delivered by the Reinsurer as described in Section 7.6 with respect to any
Monthly Accounting Period is zero (the “Minimum Balance”), then (i) the
Reinsurer and the Company shall promptly deliver a joint written notice to the
Trustee to terminate the Trust Account, and (ii) the Reinsurer shall have no
further obligation to maintain any assets in the Trust Account pursuant to this
Agreement or the Trust Agreement.

 

Section 7.8                        Certain Reports.  The Reinsurer shall provide
written notice of the occurrence of any Change in Control or Captive Change of
Control within two (2) Business Days after its occurrence.  In addition, the
Reinsurer shall cooperate fully with the Company and promptly respond to the
Company’s reasonable inquiries from time to time concerning the determination of
whether a Change in Control or a Captive Change of Control has occurred.

 

Section 7.9                        Vermont Captive.  To the extent the Vermont
Captive proposes to reinsure any business in addition to the business currently
reinsured under the Vermont Captive Reinsurance Agreement, the parties shall
negotiate in good faith with respect to the treatment of the business currently
reinsured under the Vermont Captive Reinsurance Agreement.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VIII
DAC TAXES

 

Section 8.1                        DAC Taxes.

 

(a)                               Each of the Company and Reinsurer acknowledges
that it is subject to taxation under Subchapter L of the Code and hereby makes
the election contemplated in section 1.848-2(g)(8) of the Treasury regulations
under the Code with respect to this Agreement.  Each of the Company and
Reinsurer (i) agrees that such election shall be effective for the taxable year
of each Party that includes the Inception Date and for all subsequent years
during which this Agreement remains in effect and (ii) warrants that it will
take no action to revoke the election.

 

(b)                              Pursuant to section 1.848-2(g)(8) of the
Treasury regulations, each Party hereby agrees (i) to attach a schedule to its
federal income tax return for its first taxable year ending on or after the
Inception Date that identifies this Agreement as a reinsurance agreement for
which the joint election under section 1.848-2(g)(8) has been made, (ii) that
the Party with net positive consideration (as defined in the Treasury
regulations) for this Agreement for each taxable year will capitalize specified
policy acquisition expenses with respect to the Agreement without regard to the
general deductions limitation of section 848(c)(1) of the Code, and (iii) to
exchange information pertaining to the amount of net consideration (as defined
in the Treasury regulations) under this Agreement to ensure consistency.

 

(c)                               By March 1 of each year, the Reinsurer shall
submit a schedule to the Company of its calculation of the net consideration for
the preceding calendar year.  If the Company agrees with the calculation, the
Company shall use this information in determining its net consideration for such
prior year.  If the Company disagrees with the calculation, the Parties shall
act in good faith to resolve any differences so that consistency is maintained
for tax return reporting purposes.

 

(d)                             By May 15 of each calendar year, the Reinsurer
shall reimburse (or be reimbursed by, as the facts may provide) the Company for
DAC taxes incurred for the previous tax year with respect to the policies after
the Inception Date.  The DAC tax reimbursement shall be computed by multiplying
the DAC tax factor by the sum of (i) 100% of premiums received during the
previous tax year on the Reinsured Contracts after the Inception Date subject to
section 848 of the Code and (ii) the Company’s net consideration (as defined in
the Treasury regulations) for the previous tax year under this Agreement for
periods beginning on or after the Inception Date.  The “DAC tax factor” shall be
0.215% for annuity contracts, 0.252% for group life contracts and 0.946% for
life insurance contracts, non-cancellable A&H contracts and guaranteed renewable
A&H contracts.  The Company and the Reinsurer mutually agree to prospectively
adjust the DAC tax factor to reflect any changes in the federal income tax rate
applicable to the Company or the Reinsurer, as the case may be, or changes to
section 848 of the Code or the related Treasury regulations.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IX
ARBITRATION

 

Section 9.1                        Resolution of Damages.  As a condition
precedent to any right arising under this Agreement, any dispute between the
Company and the Reinsurer arising out of the provisions of this Agreement, or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration pursuant to the
commercial arbitration rules of AIDA Reinsurance and Insurance Arbitration
Society (“ARIAS”).

 

Section 9.2                        Composition of Panel.  Unless the Parties
agree upon a single arbitrator within fifteen (15) days after the receipt of
notice of intention to arbitrate, all disputes shall be submitted to an
arbitration panel composed of two arbitrators and an umpire, chosen in
accordance with Sections 9.3 and 9.4.

 

Section 9.3                        Appointment of Arbitrators.  The Party
requesting arbitration (hereinafter referred to as the “claimant”) shall appoint
an arbitrator and give written notice thereof, by registered mail or a
recognized overnight courier to the other Party (hereinafter referred to as the
“respondent”) together with its notice of intention to arbitrate.  Unless a
single arbitrator is agreed upon within fifteen (15) days after the receipt of
the notice of intention to arbitrate, the respondent shall, within thirty (30)
days after receiving such notice, also appoint an arbitrator and notify the
claimant thereof in a like manner.  Before instituting a hearing, the two
arbitrators so appointed shall choose an impartial umpire.  If, within thirty
(30) days after they are both appointed, the arbitrators fail to agree upon the
appointment of an umpire, the umpire shall be selected pursuant to the rules of
ARIAS.  The arbitrators shall be present or former executives or officers of
life insurance or reinsurance companies.  The arbitrators and umpire shall be
disinterested individuals and not be under the control of either Party, and
shall have no financial interest in the outcome of the arbitration.

 

Section 9.4                        Failure of a Party to Appoint Arbitrator.  If
the respondent fails to appoint an arbitrator within thirty (30) days after
receiving a notice of intention to arbitrate, such arbitrator shall be selected
pursuant to the rules of ARIAS, and shall then, together with the arbitrator
appointed by the claimant, choose an umpire as provided in Section 9.3.

 

Section 9.5                        Choice of Forum.  Any arbitration instituted
pursuant to this Article IX shall be held in New York, New York or such other
place as the Parties may mutually agree.

 

Section 9.6                        Procedure Governing Arbitration.  Each party
participating in the arbitration shall have the obligation to produce those
documents and as witnesses to the arbitration those of its employees as any
other participating party reasonably requests providing always that the same
witnesses and documents be obtainable and relevant to the issues before the
arbitration and not be unduly burdensome or excessive.  The parties may mutually
agree as to pre-hearing discovery prior to the arbitration hearing and in the
absence of agreement, upon the request of any party, pre-hearing discovery may
be conducted as the panel shall determine in its sole discretion to be in the
interest of fairness, full disclosure, and a prompt hearing, decision and award
by the panel.  The panel shall be the final judge of the procedures of the
panel, the conduct of the arbitration of the rules of evidence, the rules of
privilege and production and of

 

24

--------------------------------------------------------------------------------


 

excessiveness and relevancy of any witnesses and documents upon the petition of
any participating party.

 

Section 9.7                        Arbitration Award.  The arbitration panel
shall render its decision within sixty (60) days after termination of the
proceeding unless the parties consent to an extension, which decision shall be
in writing, stating the reason therefor.  The decision of the majority of the
panel shall be final and binding on the parties to the proceeding except to the
extent otherwise provided in the Federal Arbitration Act.  Judgment upon the
award may be entered in any court having jurisdiction pursuant to the Federal
Arbitration Act.

 

Section 9.8                        Cost of Arbitration.  Unless otherwise
allocated by the panel, each party shall bear the expense of its own arbitrator
and its own witnesses and shall equally bear with the other parties the expense
of the umpire and the arbitration.

 

Section 9.9                        Limit of Authority.  It is agreed that the
arbitrators shall have no authority to impose any punitive, exemplary or
consequential damage awards on either of the Parties hereto.

 

Section 9.10                Survival.  This Article IX shall survive the
termination of this Agreement.

 

ARTICLE X
INDEMNIFICATION; DISCLAIMER

 

Section 10.1                Reinsurer’s Obligation to Indemnify.  The Reinsurer
hereby agrees to indemnify, defend and hold harmless the Company and its
Affiliates and their respective officers, directors, stockholders, employees,
representatives, successors and assigns (collectively, the “Company Indemnified
Persons”) from and against any and all Indemnifiable Losses incurred by the
Company Indemnified Persons to the extent arising from (i) any breach by the
Reinsurer of the covenants and agreements of the Reinsurer contained in this
Agreement, (ii) all Reinsurer Extra Contractual Obligations, (iii) the Company’s
acceptance and implementation of the Reinsurer’s recommendations in accordance
with Section 3.2, (iv) any determination that the setting of Non-Guaranteed
Elements by the Company in accordance with such recommendations while setting
Non-Guaranteed Elements in a different manner on policies or contracts that
comprise the Company Business constitutes a failure by the Company to comply
with Applicable Law; provided, that Indemnifiable Losses payable under this
clause (iv) shall (A) be limited to Indemnifiable Losses actually paid to a
third party in connection with a Third Party Claim (including any additional
amounts that are required to be credited or paid to policyholders or
beneficiaries) and (B) only be payable if such determination is made by an
applicable Governmental Entity or a court of competent jurisdiction, and (v) any
successful enforcement of this indemnity.

 

Section 10.2                Company’s Obligation to Indemnify.  The Company
hereby agrees to indemnify, defend and hold harmless the Reinsurer and its
Affiliates and their respective officers, directors, stockholders, employees,
representatives, successors and assigns (collectively, the “Reinsurer
Indemnified Persons”) from and against any and all Indemnifiable Losses incurred
by the Reinsurer Indemnified Persons to the extent arising from (i) any breach
by the Company of the covenants and agreements of the Company contained in this
Agreement, (ii) all

 

25

--------------------------------------------------------------------------------


 

Company Extra Contractual Obligations, (iii) (A) changes to Non-Guaranteed
Elements that are made by the Company on or after the Inception Date without the
Reinsurer’s prior written consent or (B) the failure of the Company to implement
the Reinsurer’s recommendations with respect to Non-Guaranteed Elements that
satisfy the requirements of Section 3.2, and (iv) any successful enforcement of
this indemnity.

 

Section 10.3                Definitions.  As used in this Agreement:

 

(a)                               “Indemnitee” means any Person entitled to
indemnification under this Agreement;

 

(b)                              “Indemnitor” means any Person required to
provide indemnification under this Agreement;

 

(c)                               “Indemnifiable Losses” means any and all
damages, losses, Liabilities, obligations, costs and expenses (including
reasonable attorneys’ fees and expenses); provided, that any Indemnity Payment
(x) shall in no event include any amounts constituting punitive damages relating
to the breach or alleged breach of this Agreement (except to the extent actually
paid to a third party in connection with a Third Party Claim) and (y) shall be
net of any amounts recovered by or recoverable by the Indemnitee for the
Indemnifiable Losses for which such Indemnity Payment is made under any
insurance policy, reinsurance agreement, warranty or indemnity or otherwise from
any Person other than a Party hereto, and the Indemnitee shall promptly
reimburse the Indemnitor for any such amount that is received by it from any
such other Person with respect to an Indemnifiable Losses after any
indemnification with respect thereto has actually been paid pursuant to this
Agreement;

 

(d)                             “Indemnity Payment” means any amount of
Indemnifiable Losses required to be paid pursuant to this Agreement; and

 

(e)                               “Third Party Claim” means any claim, action,
suit, or proceeding made or brought by any Person that is not an Indemnitee.

 

Section 10.4                Applicability of Stock Purchase Agreement.  The
procedures set forth in Section 7.5 of the Stock Purchase Agreement shall apply
to Indemnifiable Losses indemnified under this Article X.

 

Section 10.5                No Duplication.  If any Indemnifiable Losses are
indemnified under any other Transaction Agreement, the Company Indemnified
Person or Reinsurer Indemnified Person shall not be entitled to indemnification
with respect to such Indemnifiable Losses pursuant to such other Transaction
Agreement and shall instead be entitled to indemnification pursuant to
Section 10.1 or Section 10.2 of this Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XI
GENERAL PROVISIONS

 

Section 11.1                Schedules and Exhibits.  The Schedules and Exhibits
to this Agreement that are specifically referred to herein are a part of this
Agreement as if fully set forth herein.

 

Section 11.2                Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
delivered personally or by overnight courier (providing proof of delivery) to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

(a)                               if to the Company:

 

Lincoln Benefit Life Company

Suite 300

Columbia Centre I

5600 North River Road

Rosemont, IL 60018

Attention: Simon Packer

 

with copies (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:

Nicholas F. Potter

 

David Grosgold

 

(b)                              if to the Reinsurer:

 

Allstate Life Insurance Company

3100 Sanders Road

Northbrook, Illinois 60062

Attention: Jess Merten

 

with copies (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention:

John M. Schwolsky

 

Alexander M. Dye

 

Notice given by personal delivery or overnight courier shall be effective upon
actual receipt.

 

Section 11.3                Interpretation.  When a reference is made in this
Agreement to a Section, Exhibit or Schedule, such reference shall be to a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  All references herein to any agreement, instrument,

 

27

--------------------------------------------------------------------------------


 

statute, rule or regulation are to the agreement, instrument, statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, includes any rules and regulations promulgated
under said statutes) and to any section of any statute, rule or regulation
including any successor to said section.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  Whenever the singular
is used herein, the same shall include the plural, and whenever the plural is
used herein, the same shall include the singular, where appropriate.  Whenever
the word “Dollars” or the “$” sign appear in this Agreement, they shall be
construed to mean United States Dollars, and all transactions under this
Agreement shall be in United States Dollars.  This Agreement has been fully
negotiated by the Parties hereto and shall not be construed by any Governmental
Entity against either Party by virtue of the fact that such Party was the
drafting Party.

 

Section 11.4                Entire Agreement; Third Party Beneficiaries.  This
Agreement (including all exhibits and schedules hereto) and the other
Transaction Agreements constitute the entire agreement, and supersede all prior
agreements, understandings, representations and warranties, both written and
oral, among the Parties with respect to the subject matter of this Agreement. 
Except as set forth in Article X with respect to the Reinsurer Indemnified
Persons and the Company Indemnified Persons, this Agreement is not intended to
confer upon any Person other than the Parties hereto and their successors and
permitted assigns any rights or remedies.

 

Section 11.5                Governing Law and Jurisdiction.

 

(a)                               This Agreement and any dispute arising
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.  While the parties
contemplate that all disputes hereunder will be decided pursuant to Article IX
hereof, the parties submit to the jurisdiction of any court of the United States
or any state court, which in either case is located in the City of New York
(each, a “New York Court”) with respect to any legal proceedings to enforce an
arbitral award issued in accordance with Article IX.  In any such action, suit
or other proceeding, each of the parties hereto irrevocably and unconditionally
waives and agrees not to assert by way of motion, as a defense or otherwise any
claim that it is not subject to the jurisdiction of any such New York Court,
that such action, suit or other proceeding is not subject to the jurisdiction of
any such New York Court, that such action, suit or other proceeding is brought
in an inconvenient forum or that the venue of such action, suit or other
proceeding is improper; provided, that nothing set forth in this sentence shall
prohibit any of the parties hereto from removing any matter from one New York
Court to another New York Court.  Each of the parties hereto also agrees that
any final and unappealable judgment against a party hereto in connection with
any action, suit or other proceeding will be conclusive and binding on such
party and that such award or judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States.  A certified or
exemplified copy of such award or judgment will be conclusive evidence of the
fact and amount of such award or judgment.  Any process or other paper to be
served in connection with any action or proceeding under this Agreement shall,
if delivered or sent in accordance with Section 11.2 of this Agreement,
constitute good, proper and sufficient service thereof.

 

28

--------------------------------------------------------------------------------


 

(b)                              EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.5(b).

 

Section 11.6                Assignment.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise (other than by operation of
law in a merger), by either Party without the prior written consent of the other
Party, and any such assignment that is not consented to shall be null and void. 
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the Parties and their respective
successors and assigns.  For the avoidance of doubt, the Reinsurer shall be
permitted to retrocede any of the Reinsured Risks at its sole discretion.

 

Section 11.7                Severability; Amendment; Modification; Waiver.

 

(a)                               Whenever possible, each provision or portion
of any provision of this Agreement will be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any Applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

(b)                              This Agreement may be amended or a provision
hereof waived only by a written instrument signed by each of the Reinsurer and
the Company.

 

(c)                               No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

 

Section 11.8                Counterparts.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party.  Each Party may deliver its signed counterpart
of this Agreement to the other Party by means of electronic mail or any other
electronic medium utilizing image scan technology, and such delivery will have
the same legal effect as hand delivery of an originally executed counterpart.

 

29

--------------------------------------------------------------------------------


 

Section 11.9                Cooperation.  Each Party hereto shall cooperate
fully with the other in all reasonable respects in order to accomplish the
objectives of this Agreement including making available to each their respective
officers and employees for interviews and meetings with Governmental Entities
and furnishing any additional assistance, information and documents as may be
reasonably requested by a Party from time to time.

 

Section 11.10        Survival.  Articles VIII, IX, X and XI shall survive the
termination of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be signed by their respective duly authorized officers, all as of the date first
written above.

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

 

 

By:

/s/ Jesse E. Merten

 

 

Name:

Jesse E. Merten

 

Title:

President, Chief Operating Officer and

 

 

Chief Financial Officer

 

 

 

By:

/s/ Steven C. Verney

 

 

Name:

Steven C. Verney

 

Title:

Executive Vice President and Chief Risk

 

 

Officer, Allstate Insurance Company

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Jesse E. Merten

 

 

Name:

Jesse E. Merten

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

By:

/s/ Steven C. Verney

 

 

Name:

Steven C. Verney

 

Title:

Executive Vice President and Chief Risk

 

 

Officer, Allstate Insurance Company

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CEDED REINSURANCE CONTRACTS

 

Ceded Life and Annuity

 

1. Reinsurance Agreement, effective as of December 31, 1986, by and between the
Company and Seller, replaced and superseded by Coinsurance Agreement, effective
as of December 31, 2001, by and between the Company and Seller.

 

2. Reinsurance Agreement, effective as of January 1, 1994, by and between the
Company and Seller, replaced and superseded by Modified Coinsurance Agreement
(VA), effective as of December 31, 2001, by and between the Company and Seller.
And Reinsurance Agreement, effective as of January 1, 1994, by and between the
Company and Seller, replaced and superseded by Modified Coinsurance Agreement
(VL), effective as of December 31, 2001, by and between the Company and Seller.

 

3. Reinsurance Agreement, effective as of September 30, 2012, by and between the
Company and Lincoln Benefit Reinsurance Company.

 

4. Automatic Coinsurance Agreement, effective as of October 5, 2001, by and
between the Company and American United Life Insurance Company.

 

5. Automatic Yearly Renewable Term Agreement, effective as of July 2, 2012, by
and between the Company and Arch Reinsurance Ltd.

 

6. Automatic Coinsurance Reinsurance Agreement, effective as of August 15, 2003,
by and between the Company and The Canada Life Assurance Company.

 

7. Automatic YRT Reinsurance Agreement, effective as of July 29, 2004, by and
between the Company and The Canada Life Assurance Company.

 

8. Automatic YRT Reinsurance Agreement for Legacy Premier SL, Estate Executor,
and Consultant SL, effective as of January 17, 2005 by and between the Company
and The Canada Life Assurance Company.

 

9. Automatic YRT Reinsurance Agreement for Consultant Protector VUL and
Consultant Accumulator VUL, effective as of January 17, 2005 by and between the
Company and The Canada Life Assurance Company.

 

10. Automatic Yearly Renewable Term, effective as of January 15, 1999, by and
between the Company and Employers Reassurance Corporation.

 

11. Automatic Coinsurance Life Reinsurance Agreement, effective as of
December 1, 2000, by and between the Company and Employers Reassurance
Corporation.

 

Schedule A

 

--------------------------------------------------------------------------------


 

12. Automatic Yearly Renewable Term, effective as of November 5, 2001, by and
between the Company and Employers Reassurance Corporation.

 

13. Automatic Yearly Renewable Term Agreements L088-102 and L088-103, effective
as of December 1, 2000, by and between the Company and General and Cologne Life
Re of America (whose name changed to General Re Life Corporation as of
December 24, 2003.)

 

14. Automatic Coinsurance Agreement L088-100, effective as of December 1, 2000,
by and between the Company and General and Cologne Life Re of America (whose
name changed to General Re Life Corporation as of December 24, 2003.)

 

15. Automatic Yearly Renewable Term Agreement L088-107, effective as of
January 17, 2005, by and between the Company and General Re Life Corporation.

 

16. Automatic Umbrella Reinsurance Agreement, effective as of October 5, 2001,
by and between the Company and Business Men’s Assurance Company of America
(novated to Generali USA Life Reassurance Company effective October 31, 2003).

 

17. Automatic Coinsurance Reinsurance Agreement, effective as of September 1,
2006, by and between the Company and Generali USA Life Reassurance Company.

 

18. Automatic Yearly Renewable Term, effective as of January 23, 2012, by and
between the Company and Hannover Life Reassurance Company of America.

 

19. Automatic Yearly Renewable Term, effective as of July 2, 2012, by and
between the Company and Hannover Life Reassurance Company of America.

 

20. Yearly Renewable Term Agreement, effective as of June 1, 1988, by and
between the Company and The Lincoln National Life Insurance Company.

 

21. Coinsurance Agreement, effective as of May 1, 1989, by and between the
Company and The Lincoln National Life Insurance Company.

 

22. Yearly Renewable Term Agreement, effective as of June 15, 1991, by and
between the Company and The Lincoln National Life Insurance Company.

 

23. Coinsurance Agreement, effective as of May 1, 1995, by and between the
Company and The Lincoln National Life Insurance Company.

 

24. Yearly Renewable Term Agreement, effective as of June 1, 1996, by and
between the Company and The Lincoln National Life Insurance Company.

 

25. Yearly Renewable Term Agreement, effective as of July 1, 1998, by and
between the Company and The Lincoln National Life Insurance Company.

 

Schedule A

 

--------------------------------------------------------------------------------


 

26. Yearly Renewable Term Agreement, effective as of May 1, 1999, by and between
the Company and The Lincoln National Life Insurance Company.

 

27. Coinsurance Agreement, effective as of January 1, 2000, by and between the
Company and The Lincoln National Life Insurance Company.

 

28. Automatic Reinsurance Agreement on a Coinsurance Basis, effective as of
February 15, 1992, by and between the Company and Munich American Reassurance
Company.

 

29. Automatic Reinsurance Agreement on a Coinsurance Basis, effective as of
May 1, 1998, by and between the Company and Munich American Reassurance Company.

 

30. Automatic Reinsurance Agreement on a Coinsurance Basis, effective as of
January 1, 2000, by and between the Company and Munich American Reassurance
Company.

 

31. Automatic YRT Reinsurance Agreements 3254, 3436, and 3437, effective as of
January 17, 2005, by and between the Company and Munich American Reassurance
Company.

 

32. Automatic YRT Reinsurance Agreement, effective as of October 12, 2009, by
and between the Company and Munich American Reassurance Company.

 

33. Automatic Bulk Coinsurance Non-Refund Agreement, effective as of May 1,
1989, by and between the Company and North American Life and Casualty Company
(novated to RGA Reinsurance Company effective July 1, 2004).

 

34. Automatic Bulk YRT Non-Refund Agreement, effective as of January 1, 1994, by
and between the Company and Allianz Life Insurance Company of North America
(novated to RGA Reinsurance Company effective July 1, 2004).

 

35. Automatic and Facultative Coinsurance Agreement, effective as of May 1,
1997, by and between the Company and RGA Reinsurance Company.

 

36. Coinsurance Agreement, effective as of May 1, 1998, by and between the
Company and RGA Reinsurance Company.

 

37. Automatic Bulk YRT Non-Refund Agreement, effective as of July 1, 1998, by
and between the Company and Allianz Life Insurance Company of North America
(novated to RGA Reinsurance Company effective July 1, 2004).

 

38. Risk Premium Reinsurance Agreement, effective as of January 15, 1999, by and
between the Company and RGA Reinsurance Company.

 

39. Automatic Bulk Coinsurance Non-Refund Agreements 9284 and 9286, effective as
of January 1, 2000, by and between the Company and Allianz Life Insurance
Company of North America (novated to RGA Reinsurance Company effective July 1,
2004).

 

Schedule A

 

--------------------------------------------------------------------------------


 

40. Automatic and Facultative Coinsurance Reinsurance Agreement, effective as of
December 1, 2000, by and between the Company and RGA Reinsurance Company.

 

41. Automatic and Facultative YRT Reinsurance Agreement, effective as of
February 3, 2003, by and between the Company and RGA Reinsurance Company.

 

42. Automatic and Facultative YRT Reinsurance Agreement, effective as of
January 17, 2005, by and between the Company and RGA Reinsurance Company.

 

43. Automatic YRT Reinsurance Agreement, effective as of October 12, 2009, by
and between the Company and SCOR Global Life U.S. Reinsurance Company (whose
name changed to SCOR Global Life Americas Reinsurance Company as of
September 27, 2011).

 

44. Automatic YRT Reinsurance Agreement, effective as of February 1, 2011, by
and between the Company and SCOR Global Life U.S. Reinsurance Company (whose
name changed to SCOR Global Life Americas Reinsurance Company as of
September 27, 2011).

 

45. Automatic YRT Agreement, effective as of August 1,1988, by and between the
Company and Frankona America Life Reassurance Company (whose name changed to ERC
Life Reinsurance Corporation as of Febrary 2, 1996 and then novated to Scottish
Re Life Corporation as of October 24, 2005).

 

46. Automatic Coinsurance Agreements numbered 2487 and 2569, effective as of
May 1, 1997, by and between the Company and Phoenix Home Life Mutual Insurance
Company (novated to ERC Life Reinsurance Corporation as of January 1, 2000 and
then novated to Scottish Re Life Corporation as of October 24, 2005).

 

47. Monthly Renewable Term Automatic Agreement, effective as of January 1, 1984,
by and between the Company and Security Life of Denver Insurance Company.

 

48. Automatic and Facultative Monthly Renewable Term Agreement, effective as of
June 15, 1991, by and between the Company and Security Life of Denver Insurance
Company.

 

49. Automatic and Facultative Coinsurance Agreement, effective as of December 1,
1991, by and between the Company and Security Life of Denver Insurance Company.

 

50. Automatic and Facultative Coinsurance Agreement, effective as of May 1,
1995, by and between the Company and Security Life of Denver Insurance Company.

 

51. Automatic and Facultative Yearly Renewable Term Agreement, effective as of
June 1, 1996, by and between the Company and Security Life of Denver Insurance
Company.

 

52. Automatic and Facultative Yearly Renewable Term Agreement, effective as of
June 1, 1998, by and between the Company and Security Life of Denver Insurance
Company.

 

Schedule A

 

--------------------------------------------------------------------------------


 

53. Automatic and Facultative Yearly Renewable Term Agreement, effective as of
January 15, 1999, by and between the Company and Security Life of Denver
Insurance Company.

 

54. Automatic and Facultative Yearly Renewable Term Agreement, effective as of
May 15, 1999, by and between the Company and Security Life of Denver Insurance
Company.

 

55. Automatic and Facultative Coinsurance Agreement, effective as of January 1,
2000, by and between the Company and Security Life of Denver Insurance Company.

 

56. Automatic and Facultative Monthly Renewable Term Reinsurance Agreement,
effective as of October 15, 2002, by and between the Company and Security Life
of Denver Insurance Company.

 

57. Automatic and Facultative Monthly Renewable Term Reinsurance Agreement,
effective as of December 31, 2002, by and between the Company and Security Life
of Denver Insurance Company.

 

58. Reinsurance Agreement, effective as of April 1, 1994, by and between the
Company and The Mercantile and General Life Reassurance Company of America
(novated to Swiss Re Life & Health America Inc. effective December 31, 1997).

 

59. Reinsurance Agreement, effective as of May 1, 1995, by and between the
Company and The Mercantile and General Life Reassurance Company of America
(novated to Swiss Re Life & Health America Inc. effective December 31, 1997).

 

60. Reinsurance Agreement (YRT), effective as of May 1, 1997, by and between the
Company and The Mercantile and General Life Reassurance Company of America
(novated to Swiss Re Life & Health America Inc. effective December 31, 1997).

 

61. Reinsurance Agreement #6531-1 (Automatic Coinsurance Bulk), effective as of
May 1, 1997, by and between the Company and Life Reassurance Corporation of
America (Life Reassurance Corporation of America consolidated into Swiss Re
Life & Health America Inc. effective September 30, 2000).

 

62. Automatic Self Administered YRT Reinsurance Agreement, effective as of
May 1, 1998, by and between the Company and Swiss Re Life & Health America Inc.

 

63. Automatic Self Administered YRT Reinsurance Agreement, effective as of
June 1, 1998, by and between the Company and Swiss Re Life & Health America Inc.

 

64. Reinsurance Agreement #6704-1, effective as of January 15, 1999, by and
between the Company and Life Reassurance Corporation of America (Life
Reassurance Corporation of America consolidated to Swiss Re Life & Health
America Inc. effective September 30, 2000).

 

Schedule A

 

--------------------------------------------------------------------------------


 

65. Reinsurance Agreement #6748-1, effective as of February 15, 1999, by and
between the Company and Life Reassurance Corporation of America (now known as
Swiss Re Life & Health America Inc.).

 

66. Reinsurance Agreement #6848-1, effective as of November 1, 1999, by and
between the Company and Life Reassurance Corporation of America (Life
Reassurance Corporation of America consolidated to Swiss Re Life & Health
America Inc. effective September 30, 2000).

 

67. Reinsurance Agreement #6769-1, effective as of January 1, 2000, by and
between the Company and Life Reassurance Corporation of America (Life
Reassurance Corporation of America consolidated to Swiss Re Life & Health
America Inc. effective September 30, 2000).

 

68. Reinsurance Agreement #0848501, effective as of September 1, 2006, by and
between the Company and Swiss Re Life & Health America Inc.

 

69. Reinsurance Agreement #I93287US-07, effective as of February 1, 2007, by and
between the Company and Swiss Re Life & Health America Inc.

 

70. Reinsurance Agreement #I97791US-09, effective as of May 1, 2009, by and
between the Company and Swiss Re Life & Health America Inc.

 

71.  Letter of Intent #05031US12, effective as of January 1, 2013, by and
between the Company and Swiss Re Life & Health America Inc.

 

72. Life, Disability and Accidental Death Automatic Reinsurance Agreement,
effective as of January 1, 1984, by and between the Company and Transamerica
Occidental Life Insurance Company (novated to Transamerica Life Insurance as of
October 1, 2008).

 

73. Automatic Reinsurance Agreement, effective as of June 15, 1991, by and
between the Company and Transamerica Occidental Life Insurance Company (novated
to Transamerica Life Insurance as of October 1, 2008).

 

74. Automatic Reinsurance Agreement, effective as of June 1, 1996, by and
between the Company and Transamerica Occidental Life Insurance Company (novated
to Transamerica Life Insurance as of October 1, 2008).

 

75. Zero First Year YRT Agreement, effective as of May 1, 1999, by and between
the Company and Transamerica Occidental Life Insurance Company (novated to
Transamerica Life Insurance as of October 1, 2008).

 

76. Automatic Reinsurance Agreement, effective as of February 15, 1992, by and
between the Company and Transamerica Occidental Life Insurance Company (novated
to Transamerica Life Insurance as of October 1, 2008).

 

Schedule A

 

--------------------------------------------------------------------------------


 

77.  Coinsurance Agreement, effective as of January 1, 2000, by and between the
Company and Transamerica Occidental Life Insurance Company (novated to
Transamerica Life Insurance as of October 1, 2008).

 

78. Zero First Year YRT Agreement, effective as of August 15, 2003, by and
between the Company and Transamerica Occidental Life Insurance Company (novated
to Transamerica Life Insurance as of October 1, 2008).

 

79. Retrocessional Agreement, effective as of August 15, 2003, by and between
Transamerica International Re (Bermuda) Ltd. and the Company.

 

80. Coinsurance Agreement, effective as of September 1, 2006, by and between the
Company and Transamerica Occidental Life Insurance Company (novated to
Transamerica Life Insurance as of October 1, 2008).

 

Schedule A

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

SEPARATE ACCOUNTS

 

Lincoln Benefit Life Variable Life Account 40 Act File No. 811-9154.

 

Schedule B

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

MONTHLY REPORT

 

From and after the time any form of Post-Underwriting Period Conversion Policy
is developed and commences issue, the Reinsurer will require the Company to
provide to the Reinsurer on a monthly basis information regarding the
Post-Underwriting Period Conversion Policies reinsured by the Reinsurer
hereunder, such as Recoveries collected, Reinsured Risks paid and applicable
reserves.  Detailed reporting requirements will be agreed upon by the Parties in
good faith specific to any form of Post-Underwriting Period Conversion Policy
when such policy form is developed and commences issue.

 

Schedule C

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRUST AGREEMENT

 

Exhibit A

 

--------------------------------------------------------------------------------